DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 2 November 2021. 
Claims 1 and 11 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.
	Amended claim 1 recites the non-original limitation: “providing an on-line advertisement to a user before the user inputs billing information to initiate an order for a product or service.” Applicant’s remarks identify Page 17 lines 14-26 of the specification as support for the amendments. This portion of the specification is reproduced below. 

    PNG
    media_image1.png
    520
    767
    media_image1.png
    Greyscale

The above disclosure supports presenting an advertisement to a user, where the use may proceed without interaction with the challenge to completing the transaction. But this does not appear to disclose, suggest, or otherwise support providing the advertisement prior to the user having input billing information. 
Examiner considers the following portion of the original disclosure also relevant to the identified limitation. 
The present specification discloses a computer implemented method for generating and executing online interactive multimedia challenges during electronic transactions, the method being implemented in a host computer having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the host computer to perform the method, the method comprising: providing an on-line advertisement comprising a first graphical user interface having a first option associated with a first purchase offer of a product or service and a second option associated with engaging in a challenge; receiving, at the host computer, data indicative of whether the user selected the first option or the second option; using the host computer, wherein the plurality of second graphical user interfaces are configured to receive billing information and to complete a purchase transaction; and using the host computer, generating a third graphical user interface comprising the challenge if the data is indicative of the user selecting the second option.

	The disclosure discusses providing a first interface which leads to one of two interfaces, where one of those interfaces is for receiving billing information and completing a purchase transaction. However, this disclosure does not suggest anything about whether the billing information has been previously entered. The subsequent availability of an interface for inputting billing information does not reasonably support the provision of an advertisement prior to receiving billing information. One of ordinary skill in the art would recognize that in many possible implementations, the user may have already entered billing information for the purposes of initiating a transaction prior to arriving at a screen offering a product for sale leading to a final opportunity to enter billing information. As such, one of ordinary skill in the art would not recognize the identified disclosure as supporting a requirement that the advertisement is presented before the user inputs billing information. The remainder of the original disclosure similarly fails to support the identified limitation. 
Because the original disclosure does not appear to support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Therefore the claim is rejected for lack of written description. Claim 11 is similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gambhir et al. (US 2018/0061180 A1) and Dhar et al. (US 2017/0116611 A1). 

Regarding Claim 1 and 11: Gambhir discloses a computer implemented method for generating and executing interactive multimedia challenges during electronic transactions, the method being implemented in a host computer having one or more physical processors (See at least [0023]) programmed with computer program instructions that, when executed by the one or more physical processors, cause the host computer to perform the method, the method comprising:
providing an advertisement to a user before the user inputs billing information to initiate an order for a product or service comprising a first graphical user interface having a first option associated with a first purchase offer of the product or service and a second option associated with engaging in a challenge, wherein the first graphical user interface concurrently displays the first option and the second option (Before … the patron's e-payment is entered (e.g., swiped, etc.) into the order-fulfillment system to pay for the meal, but before the payment is processed (in the illustrative embodiment), the patron is given the opportunity to win the meal, or win a discount that can be applied to the purchase of the meal. If the patron wishes to forego this opportunity and simply pay for their meal, they reply appropriately and the 502, the patron is queried as to whether they wish to play a game to win a discount on their food order. See at least [0046]. Also: transmitting, from the data processing system to a tablet computer, a query to play a game on the tablet computer. See at least [0024]. Examiner’s note: A query allowing a user to accept or decline the query has two options). 
receiving, at the host computer, data indicative of whether the user selected the first option or the second option (At task 502, the patron is queried as to whether they wish to play a game to win a discount on their food order. POS system 110 receives the patron's response and determines, at task 503, whether the patron wishes to play. See at least [0046]). 
using the host computer, if the data is indicative of the user selecting the first option, complete a purchase transaction (If the patron wishes to forego this opportunity and simply pay for their meal, they reply appropriately and the transaction is processed at the prevailing pricing. See at least [0007]. Also: At task 502, the patron is queried as to whether they wish to play a game to win a discount on their food order. POS system 110 receives the patron's response and determines, at task 503, whether the patron wishes to play. If not, then the e-payment for the undiscounted price for the food is processed and settled at task 504. See at least [0046]). 
using the host computer, generating a third graphical user interface comprising the challenge if the data is indicative of the user selecting the second option (To play a game, a patron either responds to a query (inquiring whether the patron wishes to play) … . In either case, a software application is accessed that generates an appropriate graphical user interface (“GUI”) for the game and causes it to be displayed in the display screen of tablet 218. The GUI, unique for each game, presents to the patron the game's environment and is also the means by which the patron interacts with the game, such as via soft keys. The GUI also displays the results of the patron's actions. See at least [0036]). 

on-line advertisement. 
Gambhir does not appear to explicitly disclose generating a plurality of second graphical user interfaces, wherein the plurality of second graphical user interfaces are configured to receive the billing information and to complete a purchase transaction. 
	Dhar teaches providing an on-line advertisement to a user before the user inputs billing information to initiate an order for a product or service (Referring now to FIG. 4E, the payment provider system 108 may offer to float payment to the user. In one embodiment, the payment provider system 108 may determine whether to float the payment using social network or other publicly available information. As such, the user interface 430 informs the user that they do not need to supply any funding source, and that the payment provider system 108 will pay for the purchase with the user paying the payment provider system 108 back within a predetermined time period (e.g., 7 days). See at least [0042]. Also: the user is on a website of the merchant or seller (e.g., provided by the merchant system 106). More specifically, the user may be on a shopping cart or shopping bag page of the website after having selected an item to purchase from the merchant or seller. The user may be provided an option in the form of a checkout button 302 to checkout using a payment service (e.g., provided by the payment provider system 108). See at least [0030]. Also: If the user does not wish to use the float option, the user may select a link 434 in FIG. 4E to pay using a user funding source. In this embodiment, the user may be provided a user interface 450 of FIG. 4G which asks the user to enter specific information about the funding source (e.g., credit or debit card). See at least [0044]).
Dhar teaches generating a plurality of second graphical user interfaces if the data is indicative of the user selecting the first option, wherein the plurality of second graphical user interfaces are configured to receive the billing information and to complete a purchase transaction (If the user does not wish to use the float option, the user may select a link 434 in FIG. 4E to pay using a user funding source. In this embodiment, the user may be provided a user interface 450 of FIG. 4G which asks the user to enter specific information about the funding source (e.g., credit or debit card). See at least [0044]. Also: See Fig. 4G). 
	Gambhir provides a system which offers a user the opportunity to play a game to earn incentives as part of a purchase transaction, which differs from the claimed invention by the substitution of online offer and the substitution of Gambhir’s generic payment reception for an interface which is configured to receive billing information. However, Dhar demonstrates that the prior art already knew of providing online advertisements for offers as part of online transactions. Dhar further demonstrates that such online transactions already includes interfaces configured to receive billing information. One of ordinary skill in the art could have trivially substituted Dhar’s online advertisement associated with Dhar’s online transaction system, including Dhar’s payment page, into the system of Gambhir. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide online purchasers an opportunity to play a game to earn incentives as part of an online purchase transaction. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gambhir and the teachings of Dhar. 

Regarding Claim 2 and 12: Gambhir in view of Dhar discloses the above limitations. Additionally, Gambhir discloses monitoring the user’s engagement with the challenge and generating a second purchase offer based on an outcome of said challenge, wherein the second purchase offer is different than the first purchase offer (The game is played at task 508. Query, at task 509, whether the patron won. If so, award discount D, wherein total discount TD=TD+D at task 510. It should be noted that the D might be different for each game played. This expression enables discounts to be accumulated if the patron plays more than 1 game. Then proceed to task 511. If the game outcome is that the patron lost, proceed to task 511. See at least [0048]. Also: At task 511, system determines whether to continue offering the patron the option to play more games or not. In other embodiments, the patron may be queried as to whether they wish to play another game. POS system receives the patron's response and determines, at task 512, whether the patron wishes to play another game. See at least [0049]. Also: If the patron does not wish to play another game, then their account is settled (e-payment is processed) at task 513 wherein final charge FC=undiscounted pricing UP−total discount TD+game charge GC. If the patron chooses to play another game, processing loops back to task 506 wherein another game charge is applied and the processing proceeds as previously described. In some embodiments, if the patron wins the game, the game charge is waived. See at least [0050]). 

Regarding Claim 3 and 13: Gambhir in view of Dhar discloses the above limitations. Additionally, Gambhir discloses wherein, using the host computer, the challenge is generated based on the user’s browsing history (there are plural difficulty levels (adjusted by controlling game parameters) and as players win games in a relevant time period (e.g., over the course of 4 hours, over the course of a day, etc.), the difficulty level presented for game play increases, thus reducing the number of wins. The system indicates the difficulty level to the patron prior to game play. See at least [0021]. Also: adjusting, by the data processing system, a difficulty of winning the game by requesting historical information, from the database, pertaining to a user. See at least [0024]. Also: To the extent a patron plays at least one game (see, e.g., FIG. 5 and accompanying discussion), the patron's game history (e.g., games played, performance, etc.) is tracked and stored in game history database 430. In some embodiments, the game history database 430 includes historical information that may include user identification information, game-play history, game-play performance, length of time of game-play, type of game, results information, winnings information, and user account information. See at least [0045]).

Regarding Claim 4 and 14: Gambhir in view of Dhar discloses the above limitations. Additionally, Gambhir discloses wherein, using the host computer, the challenge is generated based on the user’s login ID (there are plural difficulty levels (adjusted by controlling game parameters) and as players win games in a relevant time period (e.g., over the course of 4 hours, over the course of a day, etc.), the difficulty level presented for game play increases, thus reducing the number of wins. The system indicates the difficulty level to the patron prior to game play. See at least [0021]. Also: adjusting, by the data processing system, a difficulty of winning the game by requesting historical information, from the database, pertaining to a user. See at least [0024]. Also: To the extent a patron plays at least one game (see, e.g., FIG. 5 and accompanying discussion), the patron's game history (e.g., games played, performance, etc.) is tracked and stored in game history database 430. In some embodiments, the game history database 430 includes historical information that may include user identification information, game-play history, game-play performance, length of time of game-play, type of game, results information, winnings information, and user account information. See at least [0045]).

Regarding Claim 8 and 18: Gambhir in view of Dhar discloses the above limitations. Additionally, Gambhir discloses monitoring, by the host computer, the user’s gameplay, interactions, and performance data and communicating the user’s gameplay, interactions, and performance data to a game server for storing in a game database system (To the extent a patron plays at least one game (see, e.g., FIG. 5 and accompanying discussion), the patron's game history (e.g., games played, performance, etc.) is tracked and stored in game history database 430. In some embodiments, the game history database 430 includes historical information that may include user identification information, game-play history, game-play performance, length of time of game-play, type of game, results information, winnings information, and user account information. In other embodiments, the game history may not be saved. See at least [0045])

Regarding Claim 9 and 19: Gambhir in view of Dhar discloses the above limitations. Additionally, Gambhir discloses using a challenge module in the host computer, determining if the user’s performance data meets or exceeds one or more predetermined targets associated with the challenge (The game is played at task 508. Query, at task 509, whether the patron won. See at least [0048]). 

Regarding Claim 10 and 20: Gambhir in view of Dhar discloses the above limitations. Additionally, Gambhir discloses using the challenge module, determining that the performance data meets or exceeds one or more predetermined targets associated with the challenge and, in response, generating a second purchase offer, wherein the second purchase offer is different than the first purchase offer (The game is played at task 508. Query, at task 509, whether the patron won. If so, award discount D, wherein total discount TD=TD+D at task 510. It should be noted that the D might be different for each game played. This expression enables discounts to be accumulated if the patron plays more than 1 game. Then proceed to task 511. If the game outcome is that the patron lost, proceed to task 511. See at least [0048]. Also: At task 511, system determines whether to continue offering the patron the option to play more games or not. In other embodiments, the patron may be queried as to whether they wish to play another game. POS system receives the patron's response and determines, at task 512, whether the patron wishes to play another game. See at least [0049]. Also: If the patron does not wish to play another game, 513 wherein final charge FC=undiscounted pricing UP−total discount TD+game charge GC. If the patron chooses to play another game, processing loops back to task 506 wherein another game charge is applied and the processing proceeds as previously described. In some embodiments, if the patron wins the game, the game charge is waived. See at least [0050]).

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gambhir et al. (US 2018/0061180 A1) and Dhar et al. (US 2017/0116611 A1), and further in view of Kane et al. (US 2012/0157212 A1).

Regarding Claim 5 and 15: Gambhir in view of Dhar discloses the above limitations. Gambhir does not explicitly disclose wherein the third graphical user interface challenge is configured as a downloadable executable that, if activated by the user, allows the user to engage with the challenge. However, Kane teaches graphical user interface challenge configured as a downloadable executable that, if activated by the user, allows the user to engage with the challenge (one or more executable code objects that implement all or a portion of the game can be downloaded to a client system for execution. See at least [0048]). 
	Gambhir and Dhar suggest a system which allows users to play a game to receive an incentive, which differs from the claimed invention by the substitution of Gambhir’s generic game distribution method with an executable game. However, Kane demonstrates that the prior art already knew of executable games. One of ordinary skill in the art could trivially substitute the game techniques of Kane into the system of Gambhir and Dhar. And one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide executable games to users which could be played for an incentive. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gambhir and the teachings of Dhar and Kane. 

Regarding Claim 7 and 17: Gambhir in view of Dhar discloses the above limitations. Gambhir does not explicitly disclose directing the user to a game server if the user interacts with the third graphical user interface. However, Kane teaches directing the user to a game server if the user interacts (An online game can be hosted by a game networking system 620b. See at least [0048]). 
	Gambhir and Dhar suggest a system which allows users to play a game to receive an incentive, which differs from the claimed invention by the substitution of Gambhir’s generic game distribution method with a remotely hosted game. However, Kane demonstrates that the prior art already knew of remotely hosted games. One of ordinary skill in the art could trivially substitute the game techniques of Kane into the system of Gambhir and Dhar. And one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide remotely hosted games to users which could be played for an incentive. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gambhir and the teachings of Dhar and Kane. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gambhir et al. (US 2018/0061180 A1) and Dhar et al. (US 2017/0116611 A1), and further in view of Lieberman et al. (US 2011/01066321 A1).

Regarding Claim 6 and 16: Gambhir in view of Dhar discloses the above limitations. Gambhir does not explicitly disclose wherein the third graphical user interface challenge is configured as a scripted advertisement that, if activated by the user, allows the user to engage with the challenge. However, Lieberman teaches wherein a graphical user interface challenge is configured as a scripted advertisement that, if activated by the user, allows the user to engage with the challenge (Embodiments of the present invention satisfy these needs and others by providing a method and system for generating interactive advertisements. As used herein, the term "interactive advertisement" includes, but is not limited to, an electronic media configured to convey a branded message from an advertiser to a user configured to allow the user to engage or interact with the electronic media. The interactive advertisement may include at least a media segment and a user input segment. The media segment comprises an 
Gambhir and Dhar suggest a system which allows users to play a game to receive an incentive, which differs from the claimed invention by the substitution of Gambhir’s generic game distribution method with a script implemented game. However, Lieberman demonstrates that the prior art already knew of script implemented games. One of ordinary skill in the art could trivially substitute the game techniques of Lieberman into the system of Gambhir and Dhar. And one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide script implemented games to users which could be played for an incentive. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gambhir and the teachings of Dhar and Lieberman.



Response to Arguments
Applicant’s Argument Regarding 103 Rejections of claims 1-20: In all embodiments disclosed by Walker, billing information of the user is taken beforehand and if a conditioned is fulfilled, an amount is credited to the user. Applicant, however, claims a method in which the user is given an option to avail a discount before providing any billing information. Hence, Applicant’s amended claims clearly differ from Walker’s disclosure. 
Examiner’s Response: Applicant's arguments filed 2 November 2021 have been fully considered but they are rendered moot by the amendment of claims 1 and 11. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Xing (US 2017/0076262 A1) is noted for presenting a similar interface for playing a game to receive an incentive (Figure 4, Presented below).

    PNG
    media_image2.png
    321
    473
    media_image2.png
    Greyscale

Gala et al. (US 8719086 B1) is noted for presenting a similar interface for playing a game to receive an incentive (Figure 1A, Presented below).

    PNG
    media_image3.png
    341
    466
    media_image3.png
    Greyscale

Cage et al. (US 2018/0293834 A1) describes a similar game-purchase-incentive system (See at least [0119]). 
Laurie (US 2002/0143619 A1) appears to describe a game-purchase-incentive system where payment details are entered subsequent to playing (See at least [0056]-[0058]). 
Car (US 9805375 B1) extensively discusses the provision of pre-checkout non-game incentives (e.g., Fig. 11, depicting a shopping cart page with a checkout button, and a separate link to watch a video ad to receive an incentive). 
Wikipedia Commons (Ziosk games.jpg) depicts a prior-art tablet interface which presents options to play a game and options to complete payment (see shopping cart icon in upper right of screen, which one of ordinary skill in the art would understand to lead to a transaction completion interface).

    PNG
    media_image4.png
    523
    725
    media_image4.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-02-19